DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 and 6/12/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 is missing the claim language one [[or more]] attachment member[[s]]. The current claim language of only “one attachment member” does not further limit independent claim 1 which already has stated a plurality of “one or more attachment members”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first hole" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation would be addressed as “a first hole”.
Claim 8 recites the limitation "the second hole" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation would be addressed as “a second hole”. 
Claim 10 recites the limitation "the first hole" in second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation would be addressed as “a first hole”.
Claim 10 recites the limitation "the second hole" in third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation would be addressed as “a second hole”.
Claim 13 recites the limitation "the extensible material" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation would be addressed as “an extensible material”. 
Claim 15 recites the limitation "non-extensible material" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation would be addressed as “a non-extensible material”. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yon CN 203138826 U.
	Regarding claim 1, Yon discloses (see at least Fig 1, [0018]-[0024]) a single use disposable eye shield (Fig 1, eye shield 1, [0021]), comprising: a shield (1) having an approximately ovate peripheral shape (Fig 1, concave holding part 6), said shield having inner surface and an outer surface that form a contoured shape (Fig 1 shows the inner and outer shape of eye shield having a curved shape), said shield (1) having first and second sides ([0016], Fig 1, ear holes of 5 form a closed loop and are shown on the two sides of the body 1 ) positioned at distal edges of the ovate shape (Fig 1 shows ear hole 5 attached to the beginning of an oval shaped strap 4); a first attachment point situated on the first side of said shield (Fig 1 shows ear hole 5 attached to ear strap 4 on the left side); a second attachment point situated on the second side of said shield  (Fig 1 shows ear hole 5 attached to ear strap 4 on the right side); and one or more attachment members (4) having first and second ends (Fig 1, each side shows ear strap 4), said first end of said one or more attachment members (4) attached to said first attachment point (see annotated Fig 1) and said second end of said one or more attachment members attached to said second attachment point (see annotated Fig 1), wherein the one or more attachment members extends from the first attachment point on the first side of said shield around the head of a patient to the second attachment point on the second side of said shield ([0018], two ears, the ear can 4 vertically, one end is fixed above the back of the head, while the other end is fixed on the neck of the back lower part of the head).

    PNG
    media_image1.png
    903
    1334
    media_image1.png
    Greyscale

	Regarding claim 2, Yon discloses wherein said contoured shape is outwardly convex (Fig 1 shows shape of eye shield 1 is convex and rounded outward with respect to the eye it would cover).
	Regarding claim 5, Yon discloses wherein the shield is composed of cardstock (Fig 1, body 1, [0014], eye shield is formed of a thicker paper material), cardboard or compressed foam.
	Regarding claim 6, Yon discloses wherein said first and second attachment points (5) are first and second holes punched through the first and second sides of said shield (Fig 1 shows two holes, 5, on each distal side of the eye shield).
	Regarding claim 7, Yon discloses comprising one attachment member (Fig 1, ear strap 4).
	Regarding claim 8, Yon discloses wherein said first end of said attachment member (4) is tied to the first hole (see annotated Fig 1) and said second end of said attachment member (4) is tied to the second hole (see annotated Fig 1).

    PNG
    media_image2.png
    903
    1334
    media_image2.png
    Greyscale

	Regarding claim 9, Yon discloses comprising two attachment members (Fig 1, ear strap 4 on each side).
	Regarding claim 10, Yon discloses wherein said first end of said first attachment member (4) is tied to the first hole (Fig 1 show each ear strap 4 attached to ear strap hole 5) and said second end of said second attachment member is tied to the second hole (Fig 1 show each ear strap 4 attached to ear strap hole 5).
	Regarding claim 11, Yon discloses wherein said first and second attachment members (4) are tied together at a length to fit the patient's head ([0018], two sides 4 fixing on the two ears, the ear can 4 vertically, one end is fixed above the back of the head, while the other end is fixed on the neck of the back lower part of the head).
	Regarding claim 12, Yon discloses wherein said attachment member (4) is comprised of an extensible material ([0022], annular strip is flexible, fabric or similar material).
	Regarding claim 13, Yon discloses wherein the extensible material is selected from elastic ([0022], annular strip is flexible), spandex, or elastane.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yon CN 203138826 U in view of Dong CN 209347411.
Regarding claim 3, Yon discloses the invention as described in claim in 1 but does but teach wherein the shield is composed of a moldable transparent material selected from polyethylene, polypropylene, polycarbonate, moldable plastics or acrylic materials. However, in a similar endeavor, Dong teaches wherein the shield (Fig 1, cover body 11) is composed of a moldable transparent material selected from polyethylene, polypropylene, polycarbonate ([0025], transparent polycarbonate PC material), moldable plastics or acrylic materials. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Yon with the cover material of Dong to provide disposable transparent material (Dong, [0025]). 
Regarding claim 16, Yon discloses the invention as described in claim in 1 but does but teach wherein said shield is opaque or translucent. However, Dong teaches wherein said shield is opaque or translucent ([0025], transparent polycarbonate PC material). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Yon with the cover material of Dong to provide disposable transparent material (Dong, [0025]).
Regarding claim 17, Yon discloses the invention as described in claim in 1 but does but teach wherein the single use disposable shield is manufactured in a clean facility. However, Dong teaches wherein the single use disposable shield is manufactured in a clean facility ([0024], cover body 11 includes sterile applicator 12. [0026], sterile applicator is a one-time sterile applicator for surgical and traumatic wounds). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Yon with the sterile applicator of Dong to be able to treat traumatic wounds (Dong, [0026]).
Regarding claim 18, Yon discloses the invention as described in claim in 1 but does but teach wherein the single use disposable shield is sterile. However, Dong teaches wherein the single use disposable shield is sterile ([0026], sterile applicator is a one-time sterile applicator for surgical and traumatic wounds). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Yon with the sterile applicator of Dong to be able to treat traumatic wounds (Dong, [0026]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yon CN 203138826 U in view of Hood et al. US 2011/0053173.
Regarding claim 4, Yon discloses the invention as described in claim in 1 but does but teach wherein the shield is composed biodegradable plastic selected from the group comprising oxo-biodegradable; hydro-biodegradable and photo-biodegradable plastic. However, Hood teaches wherein the shield is composed biodegradable plastic selected from the group comprising oxo-biodegradable; hydro-biodegradable and photo-biodegradable plastic ([0045], Commonly available types of biodegradable plastics include hydro-biodegradable plastics (HBP) and oxo-biodegradable plastics (OBP)). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Yon with the biodegradable plastics of Hood for the purpose of assisting with accruement and storage (Hood, [0045]). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yon CN 203138826 U in view of Biser et al. US 2009/0287283.
Regarding claim 14, Yon discloses the invention as described in claim in 1 but does but teach wherein said attachment member is comprised of a non-extensible material. However, Biser teaches wherein said attachment member is comprised of a non-extensible material ([0099], the attachment may be made of ribbon). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Yon with the attachable material of Biser to better complement the fit against the eyes (Biser, [0099]).
Regarding claim 15, Yon discloses the invention as described in claim in 1 but does but teach wherein said non-extensible material is selected from ribbon, thread, cotton, jute or twine. However, Bison teaches wherein said non-extensible material is selected from ribbon ([0099], the attachment may be made of ribbon), thread, cotton, jute or twine. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Yon with the attachable material of Biser  to better complement the fit against the eyes (Biser, [0099]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yon CN 203138826 U in view of Murata JPO 2006-158561 A.
Regarding claim 19, Yon discloses comprising the steps of: positioning the shield (1) of the single use disposable eye shield (Fig 1, eye shield 1, [0021]) of claim 1 over the eye to be shielded ([0021]); and positioning the one or more attachment members (4) on the patient's head ([0018], back of the head), thereby securing said shield in place over the patient's eye (eye shield 1) but does not teach a method of shielding a patient's eye during visual field testing. However, Murata teaches a method of shielding a patient's eye during visual field testing ([0013], eye cover for visual field inspection). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Yon with the eye cover of Murata to increase the accuracy the measuring of a user’s visual field (Murata, [0011]).
Regarding claim 20, Yon in view of Murata discloses the invention as described in claim 19 but does not teach wherein the single use disposable eye shield comprises two attachment members, and the method additionally comprises the step of tying the two attachment members together at a length to fit the patient's head. However, Yon also teaches wherein the single use disposable eye shield (Fig 1, eye shield 1, [0021]) comprises two attachment members (4), and the method additionally comprises the step of tying the two attachment members together  ([0018], two sides 4 fixing on the two ears) at a length to fit the patient's head ([0018], one end is fixed above the back of the head, while the other end is fixed on the neck of the back lower part of the head). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Yon with the eye cover of Murata to increase the accuracy the measuring of a user’s visual field (Murata, [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards US 6,55,7995, Yi et al. US 2011/0181828, and Biser US 20110178585 are eye mask devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872                                                                                                                                                                                             

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872